Citation Nr: 1543938	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  07-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia. 

2.  Entitlement to service connection for an organic back disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In May 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  In March 2012, the Board issued a decision that denied a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and schizophrenia.  

By way of a June 2014 Order to Vacate, the Board vacated the March 2012 decision pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  The Veteran was given an opportunity to request a new hearing before a Veterans Law Judge and elected a videoconference hearing. 

In August 2015, the Veteran testified at a videoconference hearing regarding the issue of entitlement to service connection for an acquired psychiatric disorder.  A transcript of the hearing is associated with the claims file.  Following the hearing, the record was held open for 30 days to allow the Veteran to submit additional evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2013 rating decision denied service connection for an organic back disorder.  In August 2015, a SOC was issued regarding entitlement to service connection for an organic back disorder.  In a substantive appeal received in September 2015, the Veteran requested a videoconference hearing regarding the claim for service connection for an organic back disorder.  No hearing has been scheduled, and there is no indication that the Veteran's hearing request was subsequently withdrawn in writing.  Therefore, a remand is necessary to schedule a videoconference hearing. 38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the Denver RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b)  (2015).  After the hearing, the claims file should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




